Exhibit 10.9.2

SUNOCO LOGISTICS PARTNERS L.P.

LONG-TERM INCENTIVE PLAN

Time-Vested Restricted Unit Agreement

This Restricted Unit Agreement (the “Agreement”), entered into as of the     day
of         , 20    (the “Agreement Date”), by and between Sunoco Partners LLC
(the “Company”), the general partner of Sunoco Logistics Partners L.P. (the
“Partnership”) and the Participant named herein.

Recitals:

WHEREAS, the Company maintains the Sunoco Partners LLC Long-Term Incentive Plan
(the “Plan”) which is administered by the Compensation Committee of the
Company’s Board of Directors (the “Committee”); and

WHEREAS, the Committee has determined to make an award to the Participant of
Restricted Units, representing rights to receive common units, representing
limited partnership interests in the Partnership (“Units”), subject to a risk of
forfeiture pursuant to the terms and conditions of the Plan; and

WHEREAS, the Participant has determined to accept such award;

NOW, THEREFORE, the Company and the Participant, each intending to be legally
bound hereby, agree as follows:

ARTICLE I:

Award of Restricted Units

1.1 Award. Subject to the terms and conditions of the Plan and this Agreement,
the Participant is hereby granted the number of Restricted Units set forth
herein (the “Award”):

 

(a) Participant:

    

(b) Date of Grant:

    

(c) No. of Restricted Units:

    

(d) Vesting Schedule:

  

 

Date

  

Vested
Percentage

        , 20    

   [—]%

        , 20    

   [—]%

        , 20    

   [—]%

        , 20    

   [—]%

        , 20    

   [—]%

1.2 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and made a part of this Agreement. In the
event of any inconsistency or discrepancy between the provisions of this
Agreement and the Plan, the Plan provisions shall govern and prevail. This
Agreement is subject in all respects to the terms and conditions of the Plan, as
the same may have been amended from time to time in accordance with its terms;
provided, however, that no such amendment shall deprive the Participant, without
such Participant’s consent, of any rights earned or otherwise due to Participant
hereunder. Initially capitalized terms and phrases used in this Agreement but
not otherwise defined herein, shall have the respective meanings ascribed to
them in the Plan.



--------------------------------------------------------------------------------

1.3 Vesting and Payment. Pursuant to the vesting schedule set forth in
Section 1(d) of this Agreement, this Award will vest over five (5) years,
subject only to the Participant’s continued employment, through each applicable
vesting date, with the Company (or any other subsidiary or affiliate of Energy
Transfer Partners, L.P. (“ETP”)).

(a) Payment of DERs. This Award includes tandem distribution equivalent rights
(“DERs”), entitling the Participant to receive a quarterly cash distribution on
each unvested and unforfeited Restricted Unit subject to this Award, in an
amount equal to the cash distribution per Unit made by the Partnership on its
issued and outstanding Units each quarter, during the period in which this Award
is outstanding. Payment in respect of DERs will be made promptly following each
quarterly cash distribution made by the Partnership on its issued and
outstanding Units.

(b) Tax Withholding. All payments of Units or cash, upon vesting of Restricted
Units and/or tandem DERs, under this Agreement will be made net of applicable
withholding taxes, as determined in good faith by the Company. In the case of
any payment made in the form of Units, the tax withholding obligation will be
calculated based upon the Fair Market Value of such Units, determined as of the
tenth (10th) business day preceding the applicable vesting date.

ARTICLE II

General Provisions

2.1 Successors and Assignability. This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Partnership’s assets and business.
Unless otherwise provided by the Committee: (a) no part of this Award shall be
assignable or transferable by the Participant, except by will or the laws of
descent and distribution; and (b) during the Participant’s life, this Award
shall be payable only to Participant, or Participant’s guardian or legal
representative. In the event of the Participant’s death, payment, to the extent
permitted by this Agreement and the Plan, may be made to the Participant’s
estate.

2.2 Rights as a Limited Partner. Until Units have been validly issued (as fully
paid common units representing limited partnership interests in the Partnership)
to the Participant or any other person, neither Participant nor such other
person shall be entitled to any privileges of Unit ownership, or otherwise have
any rights as a limited partner, by reason of the Award.

2.3 Amendment. This Agreement shall not be amended or modified except by an
instrument in writing executed by both parties hereto.

2.4 Captions. The captions at the beginning of each of the numbered Sections and
Articles herein are for reference purposes only and shall have no legal force or
effect. Such captions shall not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and shall not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

2.5 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
INSTRUMENT SHALL BE GOVERNED EXCLUSIVELY BY, AND DETERMINED IN ACCORDANCE WITH,
THE LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PRE-EMPTED BY FEDERAL
LAW, WHICH SHALL GOVERN.

2.6 Notices. Communications shall be addressed and directed to the parties, as
follows, or to such other address or recipient for a party as may be hereafter
notified by such party hereunder:

 

(a) if to the Company:

   Sunoco Partners LLC    1818 Market Street—15th Floor    Philadelphia, PA
19103    Attn: Vice President and General Counsel



--------------------------------------------------------------------------------

Notices to the Company shall be deemed to have been duly given or made upon
actual receipt by the Company.

(b) if to the Participant: to the address for Participant as it appears on the
Company’s records.

2.7 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision, nor invalidate the other provisions hereof.

2.8 Entire Agreement. This Agreement constitutes the entire understanding, and
supersedes any and all other agreements, oral or written, between the parties
hereto, with respect to the subject matter hereof.

[SIGNATURE PAGE FOLLOWS]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement, as of the date
first above written.

 

SUNOCO PARTNERS LLC By:     Name:     Title:    

 

Participant: By:     Name:     Title:    